Citation Nr: 1533613	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for brachial plexitis, peripheral neuropathy, of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for brachial plexitis, peripheral neuropathy of the right upper extremity. 

In February 2010 the Veteran testified at a DRO hearing and in March 2014, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the claims file.  In May 2014, the Board remanded the issue on appeal for additional development. 

FINDING OF FACT

A right upper extremity disability was not shown in service and the most probative evidence fails to link any current right upper extremity disability to service, to include peripheral neuropathy.

CONCLUSION OF LAW

The criteria for establishing service connection for a right upper extremity disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007, prior to the initial RO decision in this matter, which addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim, and of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, private opinions, lay statements from the Veteran, his wife, and various acquaintances and friends, and internet articles relating to the disability on appeal.  While the Veteran has reported that he is in receipt of Social Security Administration (SSA) disability benefits, the RO attempted to obtain those records in June 2014 and received a response that the records were destroyed and further efforts to obtain them would be futile.  

Similarly, to the extent that private medical records may be outstanding, sufficient attempts have been made to obtain any such records.  Recent attempts in November 2014 and the Veteran's own statement support that further efforts to obtain any other private or SSA records would be futile.  In an October 2014 statement, the Veteran reported that he inquired and was also informed by SSA that his medical records may have been purged due to age, and in a December 2014 statement, he reported that he attempted but did not obtain a medical opinion from Dr. Hochane, as he did not want to become his patient, and he was not treated by Dr. Betts in private practice for peripheral neuropathy.  

Additionally, in a statement dated sometime around April 2008, the Veteran reported that records from any physician seen in 1968 are "long gone," and he has not provided releases for any other providers.  There is no indication in the record that there are any outstanding available treatment records relating to the right upper extremity.

VA examinations were conducted in October 2008 and October 2014 to evaluate the right upper extremity disorder, and addendum opinions were obtained in February and March 2015.  The cumulative examinations and addendum opinions are adequate for rating purposes because they contain discussion of the pertinent medical history and clinical findings sufficient for the Board to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

The Veteran was appeared and testified at a Travel Board hearing in March 2014.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claim, summarized the general criteria for establishing service connection, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

Finally, inasmuch as the RO obtained a VA examination, addendum opinions, and VA and private records, to include a 2003 EMG report, and made attempts to obtain SSA records and other potentially relevant private treatment records, the Board finds that there has been substantial compliance with the prior May 2014 remand directives.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Certain specific conditions are considered chronic diseases under VA Law.  These include organic diseases of the nervous system.  38 C.F.R. § 3.309(a) .  Where such chronic disease is shown to be present in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, a continuity of symptomatology after service may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to the presumption of herbicide exposure, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540 -03 (2010). 

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

It is the Veteran's contention that his right upper extremity disability is the direct result of exposure to herbicides (Agent Orange) while serving in Vietnam.  He argues that his current right upper extremity disabilities include peripheral neuropathy.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a current diagnosis of peripheral neuropathy (early onset or otherwise) of the right upper extremity, and that, to the extent any current neurological symptoms of the right upper extremity may represent a current neurological disorder, such disorder is not related to service.

In this case, service treatment records support that the Veteran served in Vietnam for approximately nine months between 1967 and February 1968 and thus, is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a) (6) (iii).  Additionally, medical evidence indicates that the Veteran has been diagnosed with brachial plexitis, cervical radiculopathy, cervical myelopathy, compression neuropathy, and carpal tunnel syndrome.  However, those diagnosed conditions are not diseases for which presumptive service connection due to herbicide exposure applies.  

The Board also acknowledges that there is some evidence in favor of a diagnosis of peripheral neuropathy.  Specifically, a July 2003 EMG was "suggestive of possible axonal sensory peripheral neuropathy," as discussed in a March 2009 private medical opinion.  However, the most probative medical evidence weighs against a finding of peripheral neuropathy in the right upper extremity such that service connection is warranted on any presumptive basis.

In this regard, in October 2014, following physical examination of the Veteran, a review of the claims file, and a review of diagnostic test results to include EMG testing, CT and MRI scans of the cervical spine, a VA examiner diagnosed cervical myelopathy and cervical radiculopathy, and also noted incidental findings of compression neuropathy of right median nerve at the wrist, carpal tunnel syndrome.  After reviewing the claims file, to include service treatment records, the examiner opined that it is less likely as not that the Veteran's right upper extremity condition is secondary to his time spent in the military.  In subsequent February and March 2015 addenda opinions, the examiner reiterated his prior opinion, stating that it is less likely as not that cervical radiculopathy; cervical myelopathy or carpal tunnel syndrome developed during the military or is secondary to exposure to herbicides.  Instead, the examiner found that the Veteran's symptoms, including numbness, tingling, and weakness, are due to the Veteran's cervical spine condition.  In offering the opinions, the examiner noted an absence of complaints and clinical findings during separation examination, and private treatment records placing an onset of the Veteran's condition around 1977.  The examiner also noted that MRI results do not correspond to any of the nerves listed on the peripheral nerves form and that there appears to be a central lesion.

The October 2014 VA examiner's opinion, and subsequent February and March 2015 addendums, were based on multiple diagnostic tests results, physical examination of the Veteran, a review of the Veteran's claims file and medical records, and are supported by rationale.  Thus, the opinions are cumulatively considered to be highly probative.  Moreover, the opinions are consistent with other evidence of record, including prior VA and private opinions, as discussed further below.

In this regard, in a March 2009 statement, a private physician who treated the Veteran from 2001 to 2003 indicated that he was asked by the Veteran to provide an opinion relating his right upper extremity symptoms to Agent Orange but that, "[o]n review of his records and the literature, I have difficulty doing this."  The physician noted that when the Veteran was first seen (in 2001 as shown by the record), his chief complaint was brachial plexitis, which is considered to be idiopathic in etiology and not related to toxin or chemical exposure.  The physician noted that the July 2003 EMG/nerve conduction study results were suggestive of mild axonal sensory peripheral neuropathy and found it "conceivably could be related to Agent Orange exposure."  He also noted that "conceivably an earlier study may have shown more severe PN."  However, he noted the foregoing to be "speculation at best."  The Board notes that the physician also indicated that the EMG findings may have been residual from severe brachial plexitis, and that the differential diagnosis remained cervical pathology.  He reported that, following the EMG, the Veteran was subsequently seen by a neurosurgeon who felt the Veteran had old brachial plexopathy and severe cervical spondylosis with stenosis likely manifesting in radicular pain.  Indeed, in July 2003, following a contemporaneous review of the EMG report, it was noted that, "Given the findings on needle examination, I wonder whether he may have cervical pathology, i.e, stenosis, contributing."

The foregoing opinion definitively states that brachial plexitis is considered to be idiopathic in etiology and not related to toxin or chemical exposure, and further supports that the Veteran's symptoms and findings "suggestive of mild axonal sensory peripheral neuropathy" can be attributed to brachial plexitis or cervical pathology.  As with the 2014 and 2015 VA opinions, the March 2009 private opinion was based on a stated review of the Veteran's medical records, in addition to literature and knowledge of the Veteran's treatment history.  Thus, it is also considered to be highly probative.  

To the extent that the March 2009 statement can be generously interpreted as diagnosing any peripheral neuropathy, the opinion is speculative in both the diagnosis and in any association to herbicides, as noted by use of the word "conceivable" and the physician's expressed difficulty in even providing such an opinion.  Thus, in this regard, the opinion is not considered probative.

In October 2008, a VA examiner similarly declined to diagnose any peripheral neuropathy, but instead diagnosed right brachial plexopathy that is less likely as not related to herbicide exposure.  The examiner noted that it is has an undetermined cause, which is consistent with the private physician's notation that brachial plexitis is considered to be idiopathic in etiology.  

In May 2004, following an environmental health examination relating to the Agent Orange Registry, the Veteran was notified by a VA physician that "[t]here is no evidence of a medical condition associated with your military environmental exposure."  The corresponding May 2004 VA treatment note shows an assessment of spinal stenosis with right radiculopathy.

The Board also observes that ongoing treatment records are similarly negative for diagnoses of peripheral neuropathy or for any link between herbicide exposure and any diagnosed right upper extremity disability.  Ongoing treatment records dating from February 2004 through March 2015 generally show right upper extremity complaints, including pain and weakness, attributed to cervical pathology.  Those notes further show that, even when the history of herbicide exposure is noted, such as in February 2004, May 2006, January 2008, and March 2010, the provider offered no indication of any link between the Veteran's right upper extremity symptoms and herbicide exposure.  The Board also points out that July 2007 correspondence from the Social Security Administration identifies the Veteran's disability for which he is receiving benefits as a "disorder of muscle, ligaments" and not neuropathy.

The Board acknowledges that there is positive evidence of record.  Specifically, an April 2008 statement from a then-VA physician, and a July 2008 statement and a July 2008 treatment note from a physician's assistant.  For the foregoing reasons, however, the Board accords the positive evidence little to no probative value.

Regarding the April 2008 VA physician's statement, the Board first points out that the physician offered no link between any current right upper extremity disability and herbicide exposure.  Rather, he opined that the Veteran's conditions are generally related to service.  Specifically, he stated that a question had arisen if the Veteran's current medical problems are associated with his "service experiences."  He continued that, in review of the service medical records, "it is my opinion that his current conditions Brachial Plexitis & Peripheral Neuropathy is [sic] more likely than not caused by his military service.  I say this with reasonable medical probability greater than 50%."  There is no mention of herbicide exposure in the letter, or specific in-service cause, nor is there any rationale or discussion whatsoever of the reasoning behind the opinion, or for the diagnoses given.  Indeed, the Board notes that in earlier ongoing VA treatment notes dating from February 2004, the same physician repeatedly declined to diagnose any peripheral neuropathy in conjunction with treatment of the Veteran, and in February 2004, specifically found that the Veteran's symptoms were not attributable to brachial plexitis, but rather to spinal stenosis.  As such, his bald April 2008 opinion based on those diagnoses is not convincing or credible.  

Moreover, the same VA physician was asked by the Veteran again in April 2009 to provide another opinion.  At that time, the Veteran provided the physician with summaries of research reported in neurotoxicology in 2001 for review to assist in writing letter.  The physician's assessment at that time was pain and weakness in the right arm that the Veteran asserts "is related to [A]gent [O]range, and should therefore be compensated."  He then went on to note that an October 2008 examination showed an impression of right brachial plexopathy, caused undetermined, and that a May 2004 environmental exposure evaluation concluded the problem was due to spinal stenosis.  He noted that the Veteran would be referred to the specialty opinions and be given a copy of the note.  Significantly, he did not diagnose peripheral neuropathy, nor did he relate any symptoms or condition to service.

Given the unsupported and vague nature of the April 2008 opinion, as well as the seemingly contradictory evidence of record from the same VA physician who authored the April 2008 opinion, including his refusal to provide another positive opinion, even in light of medical literature offered by the Veteran, the Board accords the April 2008 opinion no probative value.

The other positive evidence includes a notation made in a private July 2008 treatment record showing an assessment of right upper extremity "brachial plexitis with polyneuropathy possible secondary to AO exposure" and July 2008 correspondence from the same private practice noting treatment of the Veteran from 2001 to 2003 for the right upper extremity and "brachial plexitis with polyneuropathy, which may be directly related to his agent orange exposure during his service years."  

The Board finds it probative that both statements were authored by the same physician's assistant who is overseen by the private physician who stated in March 2009 that following a review of the Veteran's records and literature, he was unable to provide the requested opinion.  Thus, it appears that the physician's assistant may have provided an opinion that the physician was unwilling to provide.  In such a case, the physician's opinion is considered significantly more probative, as it was based on not only more medical education and training as a physician, but a stated review of the Veteran's medical records and literature.  

Regardless, the July 2008 statements are speculative, and thus, not considered probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The Board has also considered the various studies and internet research submitted by the Veteran in support of a relationship between brachial plexitis and/or peripheral neuropathy and herbicides, but finds them to be of limited probative value.  The Board notes that the studies generally pertain to classes of veterans or disabilities not applicable to this Veteran, including wars in Iraq or Iran and veterans who participated in Operation Ranch Hand in Vietnam.  Furthermore, in contrast to the March 2009, October 2014, February 2015, March 2015, medical opinions, the articles are not specific to the facts of this Veteran's case; accordingly, they are afforded significantly less probative value.

While the Veteran asserts that his current right upper extremity disability is related to herbicide exposure in service, he is not shown to have the appropriate training or expertise to render an opinion on a medical matter requiring medical expertise, such as the etiology any cervical radiculopathy, myelopathy, or brachial plexitis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the Veteran's opinion that his right upper extremity is related to herbicide exposure or service is not competent medical evidence. 

To the extent that the Veteran has more recently asserted that he has experienced right upper extremity symptoms of pain, weakness, numbness, or tingling, since service, the Board acknowledges that his statements are considered competent.  Layno v. Brown, 6 Vet. App. 465 (1994); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, his statements are generally not considered credible as they are inconsistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Specifically, the Veteran testified during his March 2014 Board hearing of symptoms since 1968, and reported in a February 2014 statement that "after discharge in 1968, I routinely experienced numbness in my arms and legs."  However, his service treatment records are entirely negative for right upper extremity complaints, and none were reported or found during separation examination in February 1968.  It was not until his initial July 2007 claim for VA benefits, that he reported the onset of his disability, to specifically include claimed peripheral neuropathy, in April 1976, which would have been nearly 10 years after service.  The initial report in his claim for benefits is generally consistent with his earlier November 2001 report during private treatment of an onset around 1977.  He similarly reported during his May 2004 VA visit for the Agent Orange registry that his disability started in 1976, and in an October 2007 statement, indicated the first episode happened in the spring of 1977.  Interestingly, his wife submitted a statement indicating that she had known the Veteran since 1977 and knew of his right shoulder problems in 1978; she did not mention any prior history of symptoms, to include symptoms starting in or right after service.  

During a February 2010 DRO hearing, the Veteran also reported that the first time he had pain was 7-8 years after service.  There are other inconsistencies of record regarding the claimed onset, including suggestions of an onset in 1971 as reported during February 2004 VA treatment, and even in 1967 as a private July 2003 treatment note states the first episode was 36 years ago.  However, the Board finds the latter was likely a typographical error, and that the physician intended to write 26 years ago, which would place an onset in 1976, generally consistent with the timeframe most commonly reported and the very first report shown in the record - the November 2001 private treatment note documenting an onset of right shoulder symptoms in 1977.  

Given the various inconsistent reports surrounding the claimed onset and course of his symptoms post service, the Board finds the Veteran's statements to generally lack credibility, and finds that the most probative evidence to be the private treatment in November 2001, which places an onset of right shoulder symptoms in 1977.  The Board finds it likely that, at that time, had he experienced symptoms prior to his reported 1977 onset, he would have reported it while seeking treatment.
 
In addition, the Board finds that the internet articles, the April 2008 and July 2008 medical statements, and even the Veteran's own lay statements regarding his symptoms in service and a relationship between his right upper extremity symptoms and herbicide exposure, are significantly less probative than the competent medical evidence of record, particularly the October 2014, February 2015, March 2015 VA opinions, and the March 2009 opinion rendered by the Veteran's private treating physician.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In sum, the Board finds no basis upon which to grant service connection.  The Veteran's service treatment records are negative for any complaint, finding, or diagnosis relating to a right upper extremity disability, and the medical evidence shows that a right upper extremity disability was not diagnosed until 2001, or, based on the Veteran's reports during the initial 2001 treatment, 1977, which is almost 10 years post service and well beyond the presumptive period for peripheral neuropathy or any other disability under the herbicide or chronic condition presumptive provisions.  38 C.F.R. § 3.307, 3.309(a).  Moreover, the preponderance of the competent and probative medical evidence indicates that the Veteran's right upper extremity disability is not related to service, to include in-service herbicide exposure therein.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for brachial plexitis and peripheral neuropathy of the right upper extremity is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


